Citation Nr: 0806911	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1954 to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2006, the appellant 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record. 

In February 2007, the Board remanded this case to the RO for 
additional notice and development in terms of obtaining VA 
and private treatment records, and a VA medical examination 
with nexus opinion.  The case has been returned to the Board 
for further appellate consideration and the Board finds that 
the medical nexus opinion could not be provided since service 
medical records appear to be missing.  Therefore, an 
additional records search should be conducted.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

REMAND

This case must be remanded to comply with VA's duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

In this case, the veteran asserts that his right leg was 
injured in service when he fractured his tibia and fibula in 
a motor vehicle accident.  In August 2003, the RO requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC), but the NPRC's response of 
the same month was that the records were fire-related, that 
there were no service medical records or Surgeon General's 
Office records available, and that if the veteran had been 
treated and the RO could furnish the necessary information, 
it should contact "M05" at NPRC.

In October 2003, the RO's report of a telephone conversation 
with the veteran indicated that his in-service motorcycle 
accident occurred in March 1955, while he was assigned to the 
U.S. Air Force's 44th Armament and Electronics Squadron, 44th 
Bomb Wing Headquarters at Lake Charles Air Force Base in 
Louisiana, where he was treated and then sent to the hospital 
at Lackland Air Force Base in San Antonio, Texas for several 
months while his leg healed in a cast.  However, in an 
October 2003 statement in support of the claim, the veteran 
wrote that his accident occurred in March 1957, and there is 
a question mark near the date.  In another statement of the 
same date, the veteran also indicated the accident happened 
in March 1957.

Subsequently, in October 2003, the RO requested service 
medical records and Surgeon General's Office records from 
NPRC's MO5, and if those were unavailable, sick and morning 
reports for the U.S. Air Force's 44th Armament and 
Electronics Squadron, 44th Bomb Wing Headquarters for the 
veteran's right leg injury from March to June 1955.  In 
October 2003, the veteran completed a statement to 
reconstruct medical data in which he indicated that his right 
leg accident occurred in March of 1956 or 1957, and that he 
had treatment for it until December of 1956 or 1957.   

The NPRC responded in November 2003 that no sick reports were 
found after August 31, 1951 for the requested organization; 
that NPRC had searched the 44th Armament and Electronics 
Squadron for the veteran's records from March through May 
1955.  In January 2004, the RO made another request to NPRC's 
M05 for sick and morning reports pertaining to the veteran 
for the U.S. Air Force's 44th Armament and Electronics 
Squadron from March to June 1956 and from January to April 
1957.  A response of the same month indicated that no sick 
reports were found, morning reports had been searched, and 
1956 documents were being mailed.  The mailed documents were 
morning reports of March and May 1956 which only indicated 
the veteran was assigned a new military occupational 
speciality, and also that he had departed for 30 days of 
leave effective April 24, 1956.

The Board notes that because of the veteran's uncertainty as 
to whether his accident occurred in March of 1956 or 1957, 
the RO has not fully satisfied its obligation to assist with 
obtaining service records from NPRC through December 1957.  
Since the veteran testified at his February 2006 hearing that 
when he was released from the hospital at Lackland Air Force, 
he went back to his unit at Lake Charles Air Force Base and 
opted for an early separation in December 1957, it is 
possible that the veteran's accident took place in 1957 and 
not 1956.  If that is the case, another request to NPRC for 
documents through December 1957 may yield morning reports or 
other documents which show evidence of the veteran's accident 
and right leg fracture.

Additionally, the Board notes that VA's duty to assist the 
veteran in obtaining medical records includes making requests 
to the hospital at the former Lake Charles Air Force Base, 
and to the hospital at the Lackland Air Force Base.  Upon 
remand, an attempt should be made to determine the 
appropriate repository for medical records from the hospital 
at former Charles Air Force Base, and to make a request there 
as well as to the hospital at the Lackland Air Force Base for 
the veteran's records during the March 1956 to December 1957 
timeframe.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact NPRC and 
request the veteran's sick and morning 
report documents for the U.S. Air Force's 
44th Armament and Electronics Squadron for 
the time period of March to December 1957, 
and any other useful information for that 
time period, including  unit histories, 
diaries, operational reports or other 
military records that might support the 
appellant's claim.  If the NPRC is unable 
to supply the requested information, that 
should be noted, along with information as 
to where such records might otherwise be 
located.

2.  The AOJ should contact the Air Force 
regarding the mailing address for the 
repository for the former Lake Charles Air 
Force Base hospital, and make a request of 
that repository along with the hospital at 
the Lackland Air Force Base with a one-
page request on VA letterhead containing 
the veteran's name, service number, a 
description of the veteran's accident, and 
requesting any hospital records for the 
time period of March 1956 through December 
1957.  If these hospital records are 
unavailable, it should be noted along with 
information as to where such records might 
be otherwise be located.

3.  If, and only if, the AOJ is able to 
obtain information verifying the 
appellant's claim, an addendum to the VA 
medical examination report of August 2007 
should be requested from the same examiner 
who provided that report, and should offer 
an opinion as to whether any right leg 
disability, at least as likely as not (50 
percent more probability), began during, 
or was aggravated, as a result of some 
incident of active service, in particular, 
a motorcycle accident of March 1956 or 
1957 in which the veteran claims to have 
broken his right leg at the tibia and 
fibula.  The rational for any opinions and 
all clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
residuals of a right leg injury.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (7).





